DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-61 of U.S. Patent No. 8,974,922. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,974,922 claims an organic light emitting device comprising a substrate, a first electrode, a hole transporting/injecting layer, an emission layer, and a second electrode.  U.S. Patent No. 8,974,922 claims that one of the first electrode and the second electrode is reflective and the other electrode is semitransparent or transparent.  U.S. Patent No. 8,974,922 also claims the emission layer is green and the layer between the first layer and the emission layer comprises an arylamine compound that meets applicant’s formula (3) and has a specific thickness that is the same as claimed 
    PNG
    media_image1.png
    219
    221
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    301
    423
    media_image2.png
    Greyscale
 as hole transporting material.
The only different between the claims of the instant application and the claims of U.S. Patent No. 8,974,922 is the claims of U.S. Patent No. 8,974,922 claim the applicant’s claimed green light emitting layer along with other light emitting layer.  The claims of U.S. Patent No. 8,974,922 is a species of the claims of the instant application and anticipate the applicant’s claimed invention.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9,478,754. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,478,754 claims an organic light emitting device comprising a substrate, a first electrode, a hole transporting/injecting layer, an emission layer, and a second electrode.  U.S. Patent No. 9,478,754 claims that one of the first electrode and the second electrode is reflective and the other electrode is semitransparent or transparent.  U.S. Patent No. 9,478,754 also claims the emission layer is green and the layer between the first layer and the emission layer comprises an arylamine compound that meets applicant’s formula (3) and has a specific thickness that is the same as claimed 
    PNG
    media_image1.png
    219
    221
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    301
    423
    media_image2.png
    Greyscale
 as hole transporting material.
The only different between the claims of the instant application and the claims of U.S. Patent No. 9,478,754 is the claims of U.S. Patent No. 9,478,754 claim the applicant’s claimed green light emitting layer along with other light emitting layer.  The claims of U.S. Patent No. 9,478,754 is a species of the claims of the instant application and anticipate the applicant’s claimed invention.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,917,258. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,917,258 claims an organic light emitting device comprising a substrate, a first electrode, a hole transporting/injecting layer, an emission layer, and a second electrode.  U.S. Patent No. 9,917,258 claims that one of the first electrode and the second electrode is reflective and the other electrode is semitransparent or transparent.  U.S. Patent No. 9,917,258 also claims the emission layer is green and the layer between the first layer and the emission layer comprises an arylamine compound that meets applicant’s formula (3) and has a specific thickness that is the same as claimed 
    PNG
    media_image1.png
    219
    221
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    301
    423
    media_image2.png
    Greyscale
 as hole transporting material.
The only different between the claims of the instant application and the claims of U.S. Patent No. 9,917,258 is the claims of U.S. Patent No. 9,917,258 claim the applicant’s claimed green light emitting layer along with other light emitting layer.  The claims of U.S. Patent No. 9,917,258 is a species of the claims of the instant application and anticipate the applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759